Citation Nr: 0313113	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for status post vagotomy 
and antrectomy for a duodenal ulcer, currently rated 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from November 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied an increased rating for 
status post vagotomy and antrectomy for a duodenal ulcer.  

In his January 2000 substantive appeal, the veteran indicated 
that he wished to be scheduled for a personal hearing before 
a Veterans Law Judge at the RO.  In a subsequent document, he 
reported that he did not want a hearing.  The Board sent him 
a letter in March 2003 asking that he clarify whether or not 
he still wanted a hearing.  In April 2003, he responded that 
he no longer wanted a hearing.  

In a November 2001 rating decision, the RO granted service 
connection for a ventral hernia, secondary to the service-
connected status post vagotomy and antrectomy and assigned a 
20 percent rating, effective January 20, 2000.  He was also 
assigned a temporary total rating for this disability based 
on a period of convalescence from April 24, 2000 to May 31, 
2000.  Thereafter, a noncompensable rating was assigned.  The 
RO also denied entitlement to special monthly compensation 
based on the need for aid and attendance.  The veteran has 
not filed a notice of disagreement pertaining to these issues 
and they are not currently before the Board.  They will not 
be addressed in this decision.  

It appears that the veteran has raised the issue of 
entitlement to service connection for scar residuals 
secondary to the service-connected vagotomy and antrectomy 
for a duodenal ulcer.  The RO has not adjudicated this issue 
separately.  It is referred to the RO for appropriate 
development.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's status post vagotomy and antrectomy for a 
duodenal ulcer may be characterized as moderate, with 
episodes of epigastric distress and mild circulatory symptoms 
including diarrhea.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for status post vagotomy 
and antrectomy for a duodenal ulcer have been met.  U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b), 4.1, 4.2, 4.7, 4.111, 4.112, 4.113, 4.114, 
Diagnostic Code 7308 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determination was 
made.  In particular, in a September 2001 letter, the RO 
informed the veteran of the enactment of the VCAA, and asked 
him to identify any outstanding medical records that could be 
requested on his behalf.  Additionally, he was informed that 
VA would obtain the veteran's service medical records, VA 
records, and other pertinent federal records.  VA would also 
make reasonable efforts to obtain any identified private 
medical evidence.  However, it was ultimately his 
responsibility to submit any private records.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  His VA medical records have been obtained 
and no private medical treatment was reported by the veteran.  
He was afforded the appropriate VA examinations.  In an 
October 2001 statement, he related that he had no additional 
medical evidence to submit in support of his claim.  There is 
no indication that there exists any evidence which has a 
bearing on this issue that has not been obtained.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal and has not 
identified any additional pertinent evidence that has not 
been associated with the record.  

II.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining should be 
resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

The criteria for rating diseases of the digestive system were 
amended during the pendency of the veteran's appeal.  
However, these changes only affected the evaluation of liver 
disorders and diseases.  See 38 C.F.R. § 4.114 (2002).  
Ratings under the digestive system, Diagnostic Codes 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code, which reflects 
the predominant disability picture, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2002).  

There are various post gastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as the "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (2002).  

The record reflects that the veteran had a long history of 
peptic ulcer disease and gastritis.  He underwent a 
pyloroplasty and gastroduodenoscopy in 1959.  In 1999, he was 
diagnosed with H pylori gastritis with a large friable 
gastric mass; and in January 1999, he underwent a subtotal 
gastrectomy.  Approximately 60 percent of the veteran's 
stomach was removed.  His disability has been characterized 
as status post vagotomy and antrectomy for a duodenal ulcer, 
and it is currently rated 20 percent disabling under 
Diagnostic Code 7308.  Under Diagnostic Code 7308, a 
20 percent rating is assigned for mild post gastrectomy 
syndrome with infrequent episodes of epigastric distress and 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  A 40 percent rating is warranted for 
moderate post gastrectomy syndrome; less frequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent rating requires severe post gastrectomy syndrome; 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, Diagnostic 
Code 7308 (2002).  

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (effective prior to 
July 2, 2001).  

Effective July 2, 2001, 38 C.F.R. § 4.112 was amended and now 
provides that for purposes of evaluating conditions in 
38 C.F.R. § 4.114, the term "substantial weight loss" means 
a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  The term "inability to gain 
weight" means that there has been substantial weight loss 
with inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-year 
period preceding the onset of the disease.  38 C.F.R. § 4.112 
(2002).  

A VA hospitalization report revealed that the veteran was 
hospitalized from January 28, 1999 to February 3, 1999.  He 
underwent a subtotal gastrectomy.  There was no malignancy.  
He was discharged in improved condition.  

Upon VA examination in March 1999, the veteran reported that 
he needed to eat very small meals, and he developed abdominal 
pain if he ate excessively.  He rarely vomited and there had 
been no hematemesis or melena.  He usually had one bowel 
movement a day and used a stool softener if he was 
constipated.  Clinical evaluation revealed that he weighed 
139 pounds and his pre-operative weight was 142.  There were 
no physical signs of anemia.  

At a subsequent VA examination in March 2000, it was noted 
that the veteran had been anemic prior to his January 1999 
surgery and this deficiency had still not been resolved.  He 
reported several loose bowel movements per day but no 
vomiting, hematemesis, or melena.  His weight was stable.  
The diagnosis was status post subtotal gastrectomy with iron 
deficiency, anemia, and bowel disturbance.  

VA outpatient treatment reports dated from January 1999 to 
April 2002, reflect that the veteran was seen for complaints 
of anemia which was treated with iron supplements.  In April 
2000, he complained of vomiting and he was unable to keep any 
food down.  He did not have any diarrhea or constipation.  

Approximately 60 percent of the veteran's stomach has been 
surgically removed, and he has to eat small meals in order to 
control his symptoms.  It appears that he has occasional 
diarrhea associated with his epigastric distress.  Although 
his weight has been reported to be stable; however, he has 
had difficulties with anemia.  Based on these clinical 
findings, and with consideration of 38 C.F.R. §§ 3.102 and 
4.7, the Board finds that the veteran's status post vagotomy 
and antrectomy for a duodenal ulcer may be considered 
moderate.  Hence, a 40 percent rating may be assigned.  
Symptoms compatible with a finding of severe post gastrectomy 
syndrome, such as nausea, sweating, hypoglycemic symptoms and 
weight loss with malnutrition and anemia have not been 
demonstrated in the medical reports.  Accordingly, the Board 
finds that a 60 percent rating under Diagnostic Code 7308 may 
not be granted.  Additionally, the veteran has not been 
diagnosed with adhesions of the peritoneum or fistulas of the 
intestine to warrant the assignment of a higher rating under 
either Diagnostic Code 7301 or 7330; and a rating greater 
than 40 percent under one of the diagnostic codes pertaining 
to ulcers is not warranted in light of the current clinical 
findings as noted above.  See 38 C.F.R. § 4.114, Diagnostic 
Codes 7305, 7306.  

Finally, the Board finds in this case that the evidence does 
not present an unusual disability picture so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service).  Specifically, the evidence of record does not 
establish that the veteran's service- disability alone has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  The Board 
also notes that the disorder itself has not been 
characterized as an "unusual disability" which has rendered 
the regular rating standards impractical.  In the absence of 
such evidence, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 
(1996).  


ORDER

A 40 percent rating for status post vagotomy and antrectomy 
for a duodenal ulcer is granted, subject to the regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

